DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Claims 1-20 are amended as shown in the attached pdf file 17306259_authClaimAmndts_11mar22.pdf - This amended claim set supersedes the prior claim set. 
Authorization for this examiner’s amendment was given on 11 March 2022, after Applicant’s response to amendments proposed in a telephonic interview on 09 March 2022 with Attorney of Record Eric Parham #455747. 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of an organic light emitting diode (OLED) display device. 
Independent claim 13, and its dependent claims, are drawn to the general notion of an organic light emitting diode (OLED) display device. 
Independent claim 16, and its dependent claims, are drawn to the general notion of a display panel including a plurality of pixels. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a compensating transistor configured to diode-connect the driving transistor, the compensating transistor including first and second compensating sub-transistors coupled in series, at a first node between the first and second compensating sub-transistors, the compensating sub-transistors being disposed between the gate node and a drain of the driving transistor, wherein the panel driver calculates an average representative gray level of input image data in a plurality of frame periods, determines a voltage level of a node controlling voltage based on the average representative gray level, and provides the node controlling voltage to each of the plurality of pixels at the first node, when these structural and functional features are considered with all other structural and functional features in each of the respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Zhang; Yi, et al., US 20210174746 A1, describes an organic light emitting display device containing a display panel formed of a panel driver and a plurality of pixels, each pixel containing a data transistor, a compensating transistor, a storage capacitor, a driving transistor controlling a current through an organic light emitting diode (see Figs. 3, 6), but does not describe a compensating transistor configured to diode-connect the driving transistor, the compensating transistor including first and second compensating sub-transistors coupled in series, at a first node between the first and second compensating sub-transistors, the compensating sub-transistors being disposed between the gate node and a drain of the driving transistor, wherein the panel driver calculates an average representative gray level of input image data in a plurality of frame periods, determines a voltage level of a node controlling voltage based on the average representative gray level, and provides the node controlling voltage to each of the plurality of pixels at the first node; 
Li; Yue, et al., US 20180151123 A1, describes an organic light emitting display device containing a display panel formed of scan and data driving signal terminals and a plurality of pixels, each pixel containing a data transistor connected to a source electrode of a driving transistor, a compensating transistor, a storage capacitor, upper and lower emission transistors, and the driving transistor controlling a current through an organic light emitting diode (see Fig. 4B, [0006]), but does not describe a compensating transistor configured to diode-connect the driving transistor, the 
Cao; Jianwei, et al., US 20170169773 A1, describes a display device containing a timing controller changing the panel frame rate depending on a pixel data in adjacent frames (see Fig. 6), but does not describe a compensating transistor configured to diode-connect the driving transistor, the compensating transistor including first and second compensating sub-transistors coupled in series at a first node between the first and second compensating sub-transistors, the compensating sub-transistors being disposed between the gate node and a drain of the driving transistor, wherein the panel driver calculates an average representative gray level of input image data in a plurality of frame periods, determines a voltage level of a node controlling voltage based on the average representative gray level, and provides the node controlling voltage to each of the plurality of pixels at the first node; 
Lu; Tong, US 10818230 B1, describes an organic light emitting display device containing a display panel formed of scan and data driving signals and a large number of pixels, each pixel containing dual data transistors having a reference transistor connected between the series connection node and a bias voltage, one of the data 
Gao; Yana, et al., US 20180130424 A1, describes an OLED display device containing a display panel formed of scan and data driver terminals and a plurality of pixels, each pixel containing a data transistor, a compensating dual transistor, a gate initialization dual transistor, an anode initialization transistor, a storage capacitor, upper and lower emission transistors, and a driving transistor controlling a current through an organic light emitting diode (see Figs. 4B, 12, 13), but does not describe a compensating transistor configured to diode-connect the driving transistor, the compensating transistor including first and second compensating sub-transistors coupled in series, at a first node between the first and second compensating sub-transistors, the compensating sub-transistors being disposed between the gate node and a drain of the driving transistor, wherein the panel driver calculates an average 
Teraguchi; Shinichi, US 20200342814 A1, describes a display device containing a display panel formed of a panel driver and a plurality of pixels, each pixel containing a dual gate data transistor having bottom metal connected to a bias voltage, a storage capacitor, dual gate emission transistor having bottom metal connected to a bias voltage, a dual gate data anode initializing transistor having bottom metal connected to a bias voltage, and a dual gate driving transistor having bottom metal connected to a bias voltage and controlling a current through an organic light emitting diode (see Figs. 1, 2), but does not describe a compensating transistor configured to diode-connect the driving transistor, the compensating transistor including first and second compensating sub-transistors coupled in series, at a first node between the first and second compensating sub-transistors, the compensating sub-transistors being disposed between the gate node and a drain of the driving transistor, wherein the panel driver calculates an average representative gray level of input image data in a plurality of frame periods, determines a voltage level of a node controlling voltage based on the average representative gray level, and provides the node controlling voltage to each of the plurality of pixels at the first node;
Kim; TaeHwan, et al., US 20160240565 A1, describes an organic light emitting display device containing a display panel formed of a panel driver and a plurality of pixels, each pixel containing a data transistor, a storage capacitor, an emission 
Zhu; Renyuan, et al., US 20180190194 A1, describes an OLED display device containing a display panel formed of scan and data driver terminals and a plurality of pixels, each pixel containing a data transistor, an anode initialization transistor, a storage capacitor, an upper emission transistor, and a driving transistor having bottom metal connected to a reference voltage through a reference transistor, the driving transistor controlling a current through an organic light emitting diode (see Fig. 3), but does not describe a compensating transistor configured to diode-connect the driving transistor, the compensating transistor including first and second compensating sub-transistors coupled in series, at a first node between the first and second compensating sub-transistors, the compensating sub-transistors being disposed between the gate node and a drain of the driving transistor, wherein the panel driver calculates an average representative gray level of input image data in a plurality of frame periods, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.